IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS
DALLAS DIVISION

HARVEY CATHCART, IV,
ID # 02024582,

Petitioner,

vs. No. 3:19-CV-177-C

LORIE DAVIS, Director,

Texas Department of Criminal

Justice, Correctional Institutions Division,
Respondent.

V\./\/VVV\./\-/

ORDER ACCEPTING FINDINGS AND RECOMMENDATION
OF THE UNITED STATES MAGISTRATE JUDGE

After reviewing all relevant matters of record in this case, including the Findings, Conclu-
sions, and Recommendation of the United States Magistrate Judge and any objections thereto, in
accordance With 28 U.S.C. § 63 6(b)( 1 ), the Court is of the opinion that the Findings and Conclusions
of the Magistrate Judge are correct and they are accepted as the Findings and Conclusions of the
Court. Further, the Court finds that Petitioner’s objections, filed March 21, 20l9, should be
OVERRULED. F or the reasons stated in the Findings, Conclusions, and Recommendation of the
United States Magistrate Judge, the petition for habeas corpus filed pursuant to 28 U.S.C. § 2254
is DENIED With prejudice as barred by the statute of limitations

ln accordance With Fed. R. App. P. 22(b) and 28 U.S.C. § 2253(0) and after considering the
record in this case and the recommendation of the Magistrate Judge, petitioner is DENIED a
Certificate of Appealability. The Court adopts and incorporates by reference the Magistrate Judge’s
Findings, Conclusions and Recommendation in support of its finding that the petitioner has failed
to show (l) that reasonable jurists Would find this Court’s “assessment of the constitutional claims

debatable or Wrong,” or (2) that reasonable jurists Would find “it debatable Whether the petition states

 

a valid claim of the denial of a constitutional right” and “debatable Whether [this Court] Was correct
in its procedural ruling.” Slack v. McDam`el, 529 U.S. 473, 484 (2000).

If the petitioner files a notice of appeal, he must pay the $505 .00 appellate filing fee or submit

a motion to proceed informal quperis and a properly signed certificate of inmate trust account.
/V

SIGNED this 072 day of March, 2019.

 
 
    
 

 

.CU]LEIiy/NGS
ioRU j Ei) sTATES}DI RICT JUDGE

